      Case 2:21-cr-00026-SVW Document 8 Filed 02/11/21 Page 1 of 3 Page ID #:24



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JOSEPH O. JOHNS (Cal. Bar No. 144524)
 4   Assistant United States Attorney
     Environmental and Community Safety Crimes Section
 5        1300 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-4536
 7        Facsimile: (213) 534-4300
          E-mail:     joseph.johns@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10
                            UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,              CR No. 2:21-cr-00026 -SVW
13
               Plaintiff,                   GOVERNMENT’S REQUEST FOR ISSUANCE
14                                          OF SUMMONS ON INFORMATION;
                     v.                     DECLARATION OF AUSA JOSEPH O.
15                                          JOHNS; [PROPOSED] ORDER
   HEMATOLOGY ONCOLOGY
16    CONSULTANTS, a California
      General Partnership,
17 MARK GOLDSTEIN, and
   STANLEY ROSSMAN,
18
             Defendants.
19

20        Pursuant to Fed. R. Crim. P. 9(a), plaintiff, United States of
21   America, by and through its counsel of record, the Acting United
22   States Attorney for the Central District of California, hereby
23   requests that three summons be issued for each of the named
24   defendants in the above-entitled matter, based on the probable cause
25   showing in the accompanying declaration of Assistant United States
26   Attorney Joseph O. Johns.
27   //
28   //
      Case 2:21-cr-00026-SVW Document 8 Filed 02/11/21 Page 2 of 3 Page ID #:25



 1        The accompanying declaration is submitted in lieu of an

 2   affidavit, pursuant to 28 U.S.C. § 1746.

 3   Dated: February 11, 2021            Respectfully submitted,
 4                                       TRACY L. WILKISON
                                         Acting United States Attorney
 5
                                         BRANDON D. FOX
 6                                       Assistant United States Attorney
                                         Chief, Criminal Division
 7

 8                                             /s/
                                         JOSEPH O. JOHNS
 9                                       Assistant United States Attorney
10                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
      Case 2:21-cr-00026-SVW Document 8 Filed 02/11/21 Page 3 of 3 Page ID #:26



 1                         DECLARATION OF JOSEPH O. JOHNS

 2        I, Joseph O. Johns, declare and state as follows:

 3        1.     I am an Assistant United States Attorney for the Central

 4   District of California and am assigned to the prosecution of United

 5   States v. Hematology Oncology Consultants, G.P., Mark Goldstein, and

 6   Stanley Rossman, CR No. 2:21-cr-00026 -SVW.

 7        2.     I have negotiated plea agreements with defendants

 8   Hematology Oncology Consultants, G.P., Mark Goldstein, and Stanley

 9   Rossman and their respective defense attorneys in this matter.               A

10   fully executed copy of each of the three plea agreements is being

11   filed concurrently with the information.        The plea agreements

12   contain admissions by each named defendant that he or it is guilty

13   of the offenses charged in the information and a factual basis to

14   support each defendant’s plea of guilty.        Based on each defendant’s

15   admission and associated factual basis, I submit that there is

16   probable cause to believe that each defendant committed the offenses

17   charged against them.

18        I declare under penalty of perjury under the laws of the United

19   States of America that the foregoing is true and correct and that

20   this declaration is executed at Los Angeles, California, on February

21   11, 2021.

22
                                             /s/ Joseph O. Johns 2/11/21
23
                                             JOSEPH O. JOHNS
24                                           Assistant United States Attorney
25

26

27

28
